Exhibit 10.5
 

 
Approved January 27, 2010

2010 DIRECTOR FEES


 
NATIONAL PENN BANCSHARES
 
Outside Directors only
Paid Quarterly
 
Retainers:  Board members must attend in person or by phone 75%
of meetings (Board and Committee Meetings combined) to be paid
retainer.  Committees include:  Audit, Executive Compensation
 
Nominating/Corp. Governance, Directors Enterprisewide Risk
 
Management, Technology Risk, and Finance/Investment Committee
     
Chairperson of Board
$61,200
Chairperson of Audit Committee
16,200
Chairperson of Executive Committee (other than Chairperson of Board)
13,700
Chairperson of Compensation Committee
13,700
Chairperson of Nominating/Corporate Governance Committee
13,700
Chairperson of Directors Enterprisewide Risk Management Committee
13,700
Chairperson of Technology Risk Committee
13,700
Chairperson of Finance/Investment Committee
13,700
All Other Board Members
11,200
   
Board Meeting Fees (per meeting attended)
 
$  1,500
Committee Fees (per meeting attended)
     
Audit Committee Members, including Chairperson
$     750
Audit Committee Meeting by Conference Call
750
Chairperson of Audit Committee also receives fee per phone
250
   meeting with accountants
 
Audit Committee Member attendance at Executive Disclosure
750
   Committee meeting
     
All Other Committee Members, including Chairperson (Executive,
500
   Compensation, Nominating/Corp Governance, Directors’
 
   Enterprisewide Risk Management, Technology Risk, and
 
   Finance/Investment Committee)
 
All Other Committee Phone Meetings
 
500
Director Education
 
Per day (includes travel day)
$     750
   
Strategic Planning Workshops
 
Entire workshop
$  1,000
   
NATIONAL PENN BANK
Paid Quarterly
Outside Directors only (per meeting attended)
   
Retainers:
     
Board meetings (held quarterly)
$  1,000
Phone meetings
1,000
   


 
 

--------------------------------------------------------------------------------

 
Approved January 27, 2010



Committee Fees (per meeting attended):
     
Committee Phone meetings
500
   



DIRECTOR EMERITUS
 
This retainer covers all meetings attended. Includes Bank and
$  2,000
Bancshares Board Meetings and any committee meetings the
 
Director Emeritus may attend.
     
 
NATIONAL PENN BANK ADVISORY BOARDS
 
Outside directors only
     
Meeting Fees (per meeting unless otherwise noted)
 
Berks County Advisory Board
$     250
FirstService Bank
250
HomeTowne Heritage Advisory Board - annual fee
6,000
Nittany Bank – annual fee
18,000
Nittany Advisory – Bellefonte
100
Nittany Advisory – State College
100
KNBT Advisory – Northern
250
   
NATIONAL PENN WEALTH MANAGEMENT, N.A.
 
Outside directors only
     
Meeting Fees (per meeting attended):
 
Board Meetings
$     500
Phone Meetings
500
Travel expense allowance-annual (non-employees only)
500
   
NATIONAL PENN INSURANCE SERVICES GROUP, INC.
 
Outside Directors only
     
Board Meeting Fee (per meeting attended)
$    500
Travel expense allowance-annual (non-employees only)
500
   
CHRISTIANA BANK AND TRUST COMPANY
 
Outside Directors only
     
Meeting Fees (per meeting attended)
 
Board Meetings
$  1,000
Audit Committee Members, including Chairperson
750
Trust Committee Members, including Chairperson
500
Travel expense allowance-annual
500
   



 
 
 

--------------------------------------------------------------------------------
